Exhibit 10(b)

UNIFORM MEMBER SUGAR MARKETING AGREEMENT
POOL BASIS

          THIS AGREEMENT, made effective as of the 1st day of September 2001, by
and between UNITED SUGARS CORPORATION, a cooperative association organized under
the laws of the State of Minnesota (hereinafter referred to as “UNITED”), and
MINN-DAK FARMERS COOPERATIVE, a cooperative association organized under the laws
of the State of North Dakota (hereinafter referred to as “PROCESSOR”).

WITNESSETH

          WHEREAS, PROCESSOR is a producer-owned and a producer-operated
agricultural cooperative which is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper-Volstead Act of 1922 (7 U.S.C., Sec. 291,
292), and which is engaged in the operation of one or more sugar processing
plants for the purpose of producing one or more forms of refined sugar; and

          WHEREAS, UNITED is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper-Volstead Act of 1922 (7 U.S.C., Sec.
291,292), for the mutual help and benefit of its members (“Member” or “Members”)
and for the purposes of acting as a marketing agency for its Members and of
engaging in the business of marketing the refined sugar (whether sold in
packages or in bulk) produced by its Members, including but not limited to,
granulated, liquid, blends, and specialty products; and

          WHEREAS, PROCESSOR is a Member of UNITED and wishes to participate
with other Members of UNITED in developing and maintaining a dependable market
for certain products produced by PROCESSOR; and

          WHEREAS, UNITED and PROCESSOR desire to enter into a membership
marketing agreement on a pool basis.

          NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of PROCESSOR and UNITED herein,
UNITED and PROCESSOR agree as follows:

          1.        Definitions. As used in this Agreement, the following terms
shall have the following meanings:

                    “Allocation” means the amount of sugar PROCESSOR is
authorized to market if Allotments are implemented pursuant to the Allotment
Statute.

                    “Allotments” means an overall allotment of sugar processed
from domestically produced sugarcane and sugar beets, as defined and
contemplated by the Allotment Statute.

--------------------------------------------------------------------------------



                    “Allotment Statute” means 7 USC § 1359aa, et. seq. (1991)
and amendments thereto, or subsequent statutes providing for marketing
allotments.

                    “Assets Costs” shall mean carrying costs of assets
associated with Product shipping, packaging, warehousing (including all costs
historically included by UNITED as warehousing costs), and storage functions,
including depreciation and interest.

                    “Beet Processing Season” means the period of time generally
from September through August during which a Beet Producer processes beets,
thick juice and extract into refined sugar.

                    “Beet Producer” means a Member that processes beets and
thick juice into refined sugar.

                    “Buyer” is a third party purchaser of Finished Product from
UNITED.

                    “Co-Mingle” means (i) Finished Product of PROCESSOR that is
stored by UNITED in a warehouse or stationary storage facility that is owned or
leased by UNITED; or (ii) Product which has been further processed by UNITED.

                    “Cane Processing Season” means the period of time generally
from mid-October through March during which time a Cane Producer processes cane
into feedstock for a refinery.

                    “Cane Producer” means a Member that processes cane into
refined sugar. “Crop Year” means the crop year established by the Beet Producers
for their own business operations.

                    “Fiscal Year” means the fiscal year of UNITED, which begins
on September 1 and ends on August 31.

                    “Force Majeure” means any (i) fire, freeze, accident,
explosion, construction delay, hurricane, flood, act of God, inability to obtain
electric power or fuel, inability to obtain any required permits or licenses,
government law, directive or regulation; or the effect of the application of any
governmental law, directive or regulation, or any like contingency, beyond a
party’s reasonable ability to control or avoid; and (ii) labor dispute or
strike, from whatever cause arising and regardless of whether the demands of the
employees involved are reasonable and within the affected party’s power to
concede.

                    “Finished Product” or “Finished Products” means those
Products that have been granulated or otherwise made ready for marketing to
third parties.

                    “Member” means a member or shareholder of UNITED who is
entitled to vote.

--------------------------------------------------------------------------------



                    “Net Selling Price” means the gross proceeds realized by
UNITED from sales of Products produced by PROCESSOR and the other Members in the
Primary Pool, less expenses directly attributable to the Primary Pool, including
all costs, charges or expenses attributable to the marketing and sale of pooled
Products, including without limitation salaries, wages and other benefits of
UNITED’s employees, office expense and appropriate consulting fees, and all
costs of transportation of the pooled Products.

                    “Operating Costs” means operating costs associated with
Product shipping, packaging, warehousing (including all costs historically
included by UNITED as warehousing costs) and storage functions including,
without limitation, labor (including direct and indirect costs, such as employee
benefits, insurance, etc.), supplies, and utilities.

                    “Pool Year” means the pool year of the Primary Pool, which
coincides with the Fiscal Year of UNITED, which begins on September 1 and ends
on August 31.

                    “Primary Pool” means Product of each Member that is pooled
for each Fiscal Year with Products of other Members as agreed to in Section 6.1.

                    “Product” or “Products” means refined sugar produced by
PROCESSOR during the term of this Agreement, including but not limited to,
granulated, liquid, blends, specialty products, standard liquor, thick juice,
extract and other forms of ungranulated sugar.

                    “Pro Rata Share” shall be equal to a fraction, with
PROCESSOR’s estimated annual production of Product (on a sugar equivalent basis)
included in the Primary Pool as the numerator and total estimated annual pool
production of Product (on a sugar equivalent basis) for PROCESSOR and the
Members included in the Primary Pool as the denominator.

                    “Purchased Sugar” means Product that is purchased by a
Member from a third party or from another Member.

                    “Term” has the meaning set forth in Section 17.

                    “Transgenic Variety” means a variety of seed which will
produce a plant that contains a gene or genes that have been artificially
inserted instead of the plant acquiring the gene or genes through pollination.

          2.        Appointment of UNITED as Sales Agent.

          2.1      United Appointed Sales Agent. PROCESSOR appoints and
designates UNITED to act as its sole worldwide agent in the sale and marketing
of the Products. UNITED accepts such appointment and agrees to act as the sales
agent and pool administrator in accordance with the terms of this Agreement.
PROCESSOR agrees that UNITED may employ all such persons and agencies as it
determines to be necessary to carry out its obligations under this Agreement. It
is understood and agreed that UNITED may market Products under the various
trademarks and trade names of PROCESSOR (if any) pursuant to a

--------------------------------------------------------------------------------



royalty free license agreement with respect to such trademarks and trade names,
the form of which agreement shall be mutually agreed upon by PROCESSOR and
UNITED.

          2.2      United Authorized to Pass Title. UNITED agrees, and is hereby
empowered by PROCESSOR, to sell in its own name, and pass title on behalf of
PROCESSOR, all Product produced by PROCESSOR during the Term of this Agreement
to such purchasers, at such time or times, at such place or places, in such
manner and on such prices or terms as UNITED determines to be in the best
interests of PROCESSOR and other Members of UNITED.

          2.3      Products not included in this Agreement. UNITED shall have no
rights, and nothing herein contained shall be deemed to create rights in UNITED,
in and to any other products produced by PROCESSOR (other than refined sugar).

          2.4      Procurement of Additional Product. It is understood and
agreed that UNITED may from time to time procure certain Products from third
parties in order to meet the requirements of sales contracts or as otherwise
determined to be in the best interest of PROCESSOR and the other Members of
UNITED. PROCESSOR and UNITED agree that UNITED shall act as an agent for
PROCESSOR in connection with such purchases of Products and that the costs of
acquiring such Products and revenues received from the sale of such Products
shall be allocated to PROCESSOR and other Members of UNITED on the same basis as
allocations from the pool for which the Products were purchased.

          3.        Packaging. PROCESSOR intends to have the capacity to sell
Product in bulk as well as in packages. It is understood that production and
packaging constraints will limit the volume and mix of packages that can be
produced at any one time, and accordingly, UNITED agrees to coordinate orders
for packaged Product taking into consideration PROCESSOR’s production and
packaging limitations.

          4.        Production and Delivery.

          4.1      Timing of Production. It is anticipated that PROCESSOR will
produce Finished Products during its campaign on an approximately even monthly
schedule. However, PROCESSOR acknowledges that UNITED’s requirements may be
greater in certain specified months and less in others. Accordingly, subject to
mutual agreement of the parties, UNITED will endeavor to coordinate demands with
PROCESSOR’s production and storage capacities. At UNITED’s request, PROCESSOR
will attempt to maximize production in any month in order to accommodate
customer demand.

          4.2      Product Production Schedules. PROCESSOR shall provide to
UNITED by June 1 of each Fiscal Year during the Term a preliminary estimated
production schedule (specifying volume and dates) of Product for the next
following Fiscal Year and will provide a revised estimated production schedule
of Product by July 1 of each such year, reflecting any changes from the June
preliminary estimate. UNITED and PROCESSOR shall jointly develop a production
and delivery schedule plan for each Fiscal Year that will attempt to
accommodate, as much as reasonably possible, the dual goals of maximizing the
price to be paid to

--------------------------------------------------------------------------------



PROCESSOR and maximizing production efficiencies, with the objective of selling
all of PROCESSOR’s production of Product each year.

          4.3      Weekly Delivery Amounts. Estimated weekly delivery schedules
of Finished Product, including quantities, and bulk and packaging requirements
for each week of each month, shall be agreed upon by the parties at least seven
(7) days in advance of the month to which they apply. The parties shall use
reasonable efforts, recognizing customer demand, to accommodate each other in
setting such schedules.

          5.        Billing and Collection. All sales made by UNITED shall be
billed on invoices of UNITED and all receipts shall be collected by UNITED.

          6.        Pooling of Product.

          6.1      Agreement to Pool Product. UNITED and PROCESSOR agree that
the Products to be sold by UNITED hereunder shall be pooled for each Fiscal Year
with Products of the other Members of UNITED in the Primary Pool. UNITED by
action of its Executive Committee shall have the discretion to create additional
pools as deemed reasonably necessary for the equitable treatment of all Members
and to create accounting standards for such additional pools.

          6.2      Adjustments for Beet Producers. In order to include sales of
carry-over Product produced by a Beet Producer in a given Beet Processing Season
in the Primary Pool applicable to the Fiscal Year in which the Beet Processing
Season occurred, even though delivery may occur following August 31 of such
year, the Product to be included in calculating UNITED’s Primary Pool in each
Fiscal Year shall be the amount of Product (on a sugar equivalent basis)
produced by the Beet Producer during the applicable Fiscal Year.

          6.3      Adjustments for Cane Producers. In order to coordinate the
Cane Processing Season with the Beet Processing Season, the amount of cane
Product for a Cane Producer to be included in calculating the Primary Pool for
the Fiscal Year ending August 31, 2001 shall be the amount of cane Product (on a
sugar equivalent basis) produced by the Cane Producer during the Fiscal Year
ending August 31, 2001, less the cane Product (on a sugar equivalent basis)
produced by the Cane Producer that was allocated to the prior Fiscal Year, with
the difference multiplied by 1.141. The amount of cane Product for a Cane
Producer to be included in calculating the Primary Pool for each succeeding
Fiscal Year shall be the amount of cane Product (on a sugar equivalent basis)
produced by the Cane Producer during the applicable Fiscal Year, less the cane
Product (on a sugar equivalent basis) produced by the Cane Producer that was
allocated to the prior Fiscal Year, with the difference multiplied by 1.141.

          7.        Price for Product.

          7.1      Price. UNITED shall pay to PROCESSOR the PROCESSOR’s Pro Rata
Share of the Net Selling Price for all Products sold by UNITED hereunder.

--------------------------------------------------------------------------------



          7.2      Timing of Payment to Members. As sales of Finished Product
are made by UNITED from the Primary Pool, the gross cash receipts received by
UNITED from the sale of such Finished Products shall be paid daily to PROCESSOR
and the other Primary Pool participants on the basis of their estimated
proportionate share of the Finished Product to be produced by PROCESSOR and each
of the other participants in the Primary Pool during that Fiscal year. Because
gross cash receipts are distributed daily, UNITED shall borrow from its line of
credit in order to cover its monthly operating costs, subject to prompt
reimbursement by PROCESSOR of PROCESSOR’s Pro Rata Share of the expenses (such
expenses are set forth in the definition of Net Selling Price) that are incurred
by UNITED during the month.

          7.3      Adjustments for Changes to Production Estimates. The
determination of PROCESSOR’s proportionate share of gross cash receipts shall be
based on UNITED’s best estimate of the amount of Finished Products anticipated
to be produced in such year by PROCESSOR and each other participant in the
Primary Pool, and shall be adjusted by UNITED periodically as production figures
are more precisely determined. Such adjustments shall reflect an interest charge
to be paid by any Primary Pool participant who has received excess distributions
based on the preliminary production estimates and such interest shall be paid to
the Primary Pool participant(s) who received less than full distributions. For
purposes of this paragraph, interest charges shall be the prime rate as
published in the Wall Street Journal for the period in question. As soon as
exact information and production figures are available, UNITED shall determine
PROCESSOR’s final proportionate share of the gross cash receipts for the Primary
Pool during the Fiscal Year, and appropriate adjustments, together with interest
charges as provided above, shall be made. The final accounting for the Primary
Pool shall be made no later than the ninetieth day following the last day of
each Fiscal Year.

          8.        UNITED’s Books and Records. UNITED shall keep accurate
records of costs, sales, and distributions of Primary Pool proceeds in
accordance with sound and generally accepted accounting practices. Said records
shall be at all reasonable times fully available for inspection and copying by
PROCESSOR or its certified public accountants. All records of the Primary Pool
and any special pool that is created shall be audited annually by UNITED’s
regular Independent Certified Public Auditors and the audit report made
available to PROCESSOR.

          9.        Budget of Marketing Costs. UNITED shall prepare an annual
budget or estimate of all direct and indirect marketing costs for the Primary
Pool. It is the intention of UNITED to secure independent financing for costs
associated with the marketing of Products as reflected in the budget.

          10.       Product Specifications, Quality Standards, and Handling of
Products of Substandard Quality.

          10.1     Specifications. PROCESSOR agrees to comply with UNITED’s
Specifications for Products, which specifications prescribe standards and
procedures for quality control, storage, and shipment of Products, and which are
attached hereto as Schedule A. In addition, PROCESSOR agrees to comply with
UNITED’s Quality Assurance Policy that is attached

--------------------------------------------------------------------------------



hereto as Schedule B. Any changes to the specifications or Quality Assurance
Policy shall be mutually agreed upon by UNITED and the Members.

          10.2     State and Federal Regulations. All Products delivered to or
at the order of UNITED shall conform to quality and other standards prescribed
by applicable state and federal rules and regulations.

          10.3     Substandard Product. Product that fails to meet the
specifications or the Quality Assurance Policy and which cannot be sold without
discounting, shall be considered substandard for purposes of this Agreement.
Product of substandard quality shall be withheld from the Primary Pool and
marketed by UNITED, with proceeds of the sale of such Product, less all direct
and indirect selling expenses, distributed to PROCESSOR; in the alternative,
PROCESSOR and UNITED may mutually agree that Product of substandard quality may
remain in the Primary Pool and be charged with the additional costs relating to
the substandard quality of the Product, including any necessary discounts.

          11.       Storage of Product. PROCESSOR shall store its Product as the
parties shall mutually agree; provided however, that with respect to storage by
either PROCESSOR or UNITED, the parties shall utilize reasonably available
storage methods that result in the lowest total cost to the Primary Pool. At the
earliest reasonable time after processing commences in each Fiscal Year and as
soon as Product has begun to be placed in storage, PROCESSOR shall deliver daily
Product inventory reports to UNITED. All Product included in the daily inventory
shall be included in the Primary Pool for the appropriate Fiscal Year even
though the Product remains on the premises of PROCESSOR.

          12.       Risk of Loss and Insurance.

          12.1     Risk of Loss. PROCESSOR covenants and agrees that it shall
bear the risk of loss of any Product produced by PROCESSOR until the Product is
delivered to the Buyer; provided however, that risk of loss shall pass to UNITED
before delivery to the Buyer if the Product is Co-Mingled. Regardless of which
party bears the risk of loss, the PROCESSOR shall continue to be the owner of
the Product until the Product is sold to the Buyer. Whenever UNITED shall have
possession or control over the Product prior to sale to the Buyer, UNITED shall
act strictly as custodian thereof in accordance with the provisions of this
Agreement.

          12.2     Processor to Maintain Insurance. PROCESSOR covenants and
agrees, at its sole cost and at all times during the Term of this Agreement, to
maintain in force an insurance policy or policies covering loss, theft or damage
to the Products from any cause whatsoever until the shipment of the same to the
Buyer, in amounts not less than the full insurable value thereof, and product
liability insurance in amounts required by UNITED from time to time, which
product liability insurance shall name UNITED as an additional or a named
insured.

          12.3     UNITED to Maintain Insurance. UNITED covenants and agrees, at
all times during the Term of this Agreement, to maintain in force during the
period for which it bears the risk of loss, an insurance policy or policies
covering loss, theft or damage to the Products from any cause whatsoever in
amounts not less than the full insurable value thereof, and product

--------------------------------------------------------------------------------



liability insurance in amounts deemed reasonable by UNITED, which product
liability insurance shall name PROCESSOR as an additional or named insured.

          12.4     Certificates of Insurance. Insurance policies shall be taken
out with responsible insurance companies licensed to write insurance in
Minnesota, in the case of UNITED, and in the appropriate state, in the case of
PROCESSOR, and each shall not be canceled or altered without ten days’ written
notice to UNITED and PROCESSOR. Each party shall furnish the other party with
certificates of insurance for policies required hereunder, together with a
summary of the terms and conditions of the policy or policies, and the date on
which the same expire.

          13.       Orders. Regardless of factory or warehouse designation, the
proceeds from sales orders shall be credited to the Primary Pool for the
appropriate Fiscal Year. UNITED shall consider car loadings, points of
destination, capacity of tanks or warehouses, size of inventories stored therein
and other pertinent factors in selecting the factory, warehouse or warehouses
from which delivery shall be made.

          14.       Logistics Function. UNITED shall be responsible for
performing all normal logistics functions relating to the shipment of all
Products produced at PROCESSOR’s plant. Direct or indirect costs of UNITED
associated with the performance of the logistics functions related to Products
shall be a marketing expense of the Primary Pool.

          15.       Information from PROCESSOR. PROCESSOR shall, whenever
requested by UNITED, furnish to UNITED production and related statistical data
for Products prepared on a daily basis, and shall make its books and records
related thereto available at all reasonable times for inspection by UNITED.
PROCESSOR shall not be required to release information concerning PROCESSOR’s
proprietary processes or costs (other than reimbursable Asset Costs and
Operating Costs) which costs shall be provided in sufficient detail to satisfy
UNITED’s reasonable requirements in connection with the reimbursements provided
for in Section 16 hereof), or other confidential financial information.
PROCESSOR further agrees, upon request of UNITED, to furnish UNITED with samples
of Products for grading or selling purposes.

          16.       Pool Expenses Incurred By PROCESSOR.

          16.1     PROCESSOR shall be reimbursed out of the Primary Pool for its
Asset Costs and its Operating Costs; provided however, that storage costs of
thick juice from beets or raw cane refinery feedstock shall only be reimbursable
pursuant to the Storage Reimbursement Guidelines set forth in Schedule C.

          16.2     UNITED shall credit the PROCESSOR for Asset Costs and
Operating Costs within thirty (30) days of submission of PROCESSOR’s written
cost breakdown. In the event there is a dispute regarding the amount of such
reimbursement, UNITED shall credit the undisputed amount and if the parties are
unable to resolve the disputed amounts within thirty (30) days from the date
payment is due, the controversy shall be resolved in the manner provided in
Section 21 hereof.

--------------------------------------------------------------------------------



          16.3     PROCESSOR shall, prior to the construction or installation of
any new assets to be charged to the Primary Pool, obtain approval from UNITED
for such construction or installation.

          17.       Term of Agreement: Termination.

          17.1     Term. The term of this Agreement shall commence on the date
hereof and shall continue through August 31, 2003 (the “Initial Term”) and from
Fiscal Year to Fiscal Year thereafter (the “Renewal Terms”) until terminated as
provided herein. “Term” shall mean the initial term and any Renewal Terms, as
provided herein.

          17.2     Termination by Producer by Reason of Dissent. During the
Term, PROCESSOR shall have the right to terminate this Agreement, without
penalty, by Notice delivered to UNITED twelve months prior to the effective date
of termination, if the PROCESSOR dissents from any of the following actions
taken by UNITED:

 

 

 

 

17.2.1.

Changes in UNITED’s strategic plan;

 

 

 

 

17.2.2.

Merger of or acquisition by UNITED;

 

 

 

 

17.2.3.

Amendment to the Articles of Incorporation or By-Laws of UNITED; or

 

 

 

 

17.2.4.

Admission of a new member into UNITED.

          17.3     Termination by Either Party After the Initial Term. Either
party has the right to terminate this Agreement at the end of the Initial Term
and thereafter by giving written notice by registered mail to the other party of
such termination as follows:

 

 

 

 

17.3.1.

Notice of termination to be effective at the conclusion of the Initial Term
shall be given prior to May 1, 2002.

 

 

 

 

17.3.2.

Notice of termination to be effective at the conclusion of a Renewal Term shall
be given prior to May 1 of a given year to be effective on August 31 of the
subsequent year (e.g., notice given on April 30, 2004 is effective August 31,
2005).

          17.4     Termination Pursuant to the By-Laws of the UNITED. In the
event membership in UNITED is terminated pursuant to the provisions of the
By-Laws of UNITED, this Agreement shall terminate effective the date of
termination of membership; provided, however, that UNITED shall have the
obligation to purchase from PROCESSOR and the PROCESSOR shall have the
obligation to sell Products in the quantities and under the payment terms
provided in this Agreement for the next succeeding twelve (12) month period
following termination; further provided, that in no event shall UNITED or
PROCESSOR be required to

--------------------------------------------------------------------------------



take any actions that could jeopardize UNITED’s status as a common marketing
agent under Capper-Volstead Act.

          17.5     Performance Following Termination.

 

 

 

 

17.5.1.

Following termination of this Agreement, as provided in Sections 17.1, 17.2, or
17.3 above, PROCESSOR shall have the obligation to sell its Pro Rata Share of
any Product for which UNITED has, as of the date of notice of termination, made
commitment to deliver to a third party Buyer under the payment terms provided
for in this Agreement.

 

 

 

 

17.5.2.

The rights and obligations with respect to the marketing of PROCESSOR’s Products
shall continue in effect until all of such pooled Products have been sold by
UNITED and PROCESSOR’s pro-rata share of the Net Selling Price from sales of
Primary Pool Products produced by UNITED’s Members during such years and
reimbursable costs and expenses have been distributed to PROCESSOR and UNITED’s
Members.

          18.       Representations, Warranties, and Indemnifications.

          18.1     Representations By Processor. PROCESSOR represents and
warrants that it is not under contract or obligation to sell, market, consign or
deliver any of the Products committed to the pools under this Agreement to any
other person, firm, association, corporation or other entity. Further, PROCESSOR
shall defend and hold harmless UNITED from any costs, claims, liabilities, suits
or other proceedings or actions of any nature or kind whatsoever arising from or
connected with any such prior agreement, contract or arrangement or the
termination or cancellation of any prior agreements, contracts or arrangements.

          18.2     Representations By UNITED. UNITED represents and warrants
that it has the power and authority to enter into this Agreement, sell the
Products committed to the pools and otherwise to fulfill its obligations under
this Agreement. Further, UNITED shall defend and hold harmless PROCESSOR and its
employees, agents and shareholders, from any costs, claims, liabilities, suits
or other proceedings or actions of any nature or kind whatsoever arising from or
connected with any sales by UNITED of Products hereunder.

          18.3     Indemnification By PROCESSOR. PROCESSOR hereby agrees to
indemnify and hold harmless, UNITED, its Members, and their respective
employees, from and against any claims, losses or liabilities arising out of, or
resulting from, the production, on-site storage or loading of any Products which
are marketed by UNITED pursuant to this Agreement.

          18.4     Transgenic Variety. PROCESSOR warrants and represents that it
will not, without the prior written consent of UNITED, knowingly deliver any
Product to UNITED or to a Buyer that is grown using a Transgenic Variety. UNITED
and PROCESSOR further agree that any consent provided by UNITED under this
Section 18.4 shall not be effective until

--------------------------------------------------------------------------------



UNITED also delivers to PROCESSOR the unanimous written consent of all Members
of UNITED to the delivery by the PROCESSOR of Product that is grown using a
Transgenic Variety. PROCESSOR shall indemnify, defend and hold UNITED and each
of its Members and their respective directors, officers, employees,
representatives and agents (each an “Indemnitee”) harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, attorneys’ fees and expenses,
product recall and/or re-routing expenses and other incidental, consequential,
special and punitive damages) (collectively, the “Liabilities”) imposed upon,
incurred by or asserted against the Indemnitee that result directly from the
knowing delivery by PROCESSOR of any Product that is grown using a Transgenic
Variety pursuant to this Agreement. UNITED and PROCESSOR agree that the other
Members of UNITED are third party beneficiaries to the representations and
warranties contained in this Section 18.4.

          18.5     Indemnification By UNITED. UNITED hereby agrees to indemnify
and hold harmless, PROCESSOR, and its employees, agents and shareholders from
and against any claims, losses or liabilities arising out of, or resulting from,
the actions or omissions of UNITED, its employees or agents with respect to the
Product, from and after the time risk of loss of PROCESSOR’s Product transfers.

          18.6     Conformance with Articles and Bylaws. PROCESSOR accepts and
agrees to conform to and abide by the provisions of the Articles of
Incorporation and Bylaws of UNITED and all amendments thereto during the Term of
this Agreement.

          18.7     Non-Waiver of Rights. PROCESSOR agrees that UNITED shall have
all rights and remedies provided by law and in the Bylaws of UNITED in the event
of a breach or threatened breach by PROCESSOR of this Agreement. UNITED
represents that all other Members either have entered into or will be required
to enter into identical Member marketing agreements for the marketing of pooled
Products produced by the other Members.

          19.       Marketing Allotments and Allocations.

          19.1     Allocation is Property of PROCESSOR. In the event Allotments
and Allocations are implemented pursuant to the Allotment Statute, any
Allocation attributable to PROCESSOR shall be the property of PROCESSOR.

          19.2     Product in Excess of Allocation.

 

 

 

 

 

19.2.1.

Products in excess of PROCESSOR’s Allocation shall not be included in the
Primary Pool but will be marketed as follows:

 

 

 

 

 

 

19.2.1.1.

By PROCESSOR, to a non-Member processor, and not to a domestic user or consumer
of sugar; provided however, that UNITED shall be reimbursed for all direct costs
relating to the storage or handling of any such Product by UNITED;


--------------------------------------------------------------------------------




 

 

 

 

 

 

19.2.1.2

In the alternative, PROCESSOR and UNITED may mutually agree that Products in
excess of PROCESSOR’s Allocation shall be marketed by UNITED as part of an
alternative or separate pool that is created for each affected PROCESSOR. If
UNITED markets the Product that is in excess of the PROCESSOR’s allocation,
PROCESSOR may elect to have Product in excess of its Allocation marketed by
UNITED in the current year (in the export market or other markets that do not
violate the Allotment Statute) or carried over by UNITED to the next Fiscal
Year;

 

 

 

 

 

 

19.2.1.3

Nothing in this Section 19.2.1 shall preclude PROCESSOR from selling Product in
excess of its Allocation to another Member.

 

 

 

 

 

19.2.2

In the event PROCESSOR has Product in excess of its Allocation that is being
stored by UNITED, any additional incremental costs incurred as a result of such
storage shall be charged to PROCESSOR as part of the operation of the separate
pool and shall not be shared by other participants in the Primary Pool.

          19.3     Net Selling Price When Allocations Implemented. In the event
of Allotments and Allocations, Net Selling Price of Primary Pool and net selling
price of non-Primary Pool Product shall be determined in a manner consistent
with the provisions of Section 7 of this Agreement; provided that (i) in the
case of the Primary pool, shall be based upon the volume of PROCESSOR’S actual
production that is not in excess of PROCESSOR’S Allocation, and (ii) in the case
of a non-Primary Pool, shall be based upon the volume of PROCESSOR’S Product
that is in the non-Primary Pool. Purchased Sugar shall be included in the Pro
Rata Share (subject to adjustment pursuant to Section 7.2) and included in the
Primary Pool, but the sum of PROCESSOR’S actual production and the quantity of
Purchased Sugar shall not exceed the Allocation of the PROCESSOR.

          20.       Force Majeure.

          20.1     Notification and Efforts to Minimize. Neither party shall be
liable to the other for failure to perform any part of this Agreement if such
failure results from the occurrence of an event of Force Majeure, provided that
the party affected by the event (i) notifies the other party of such event
promptly upon learning of the occurrence of the event, such Notice (as
hereinafter defined) to include the anticipated effect of such event on the
performance of such party under this Agreement and (ii) uses its best efforts to
minimize delays and/or non-performance caused by such event.

          20.2     Release from Liability. Each party shall be completely
released from all liability to the other arising as a consequence of any excused
performance caused by an event

--------------------------------------------------------------------------------



of Force Majeure, including, but not limited to, all claims for incidental,
special or consequential damages.

          21.       Dispute Resolution.

          21.1     Agreement to Arbitrate. Any dispute, controversy or claim
arising out of or relating to this Agreement that cannot be resolved amicably
between the parties shall be finally resolved by arbitration in Chicago,
Illinois, or such other location as may be mutually agreed upon, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”); provided however, that the plaintiff in any claim for damages exceeding
$10,000,000 may seek judicial resolution in any court of competent jurisdiction
and shall not be subject to this Section. Any arbitration shall be held before a
panel of three (3) arbitrators mutually agreed to between the parties, one of
whom shall be familiar with the sugar industry. If the parties are unable to
agree upon the selection and appointment of arbitrators within thirty (30) days
of a written demand for arbitration, then arbitrators shall be appointed by the
AAA pursuant to its Commercial Arbitration Rules.

          21.2     Discovery. In connection with any such arbitration, the
parties further agree to participate in the exchange of information and
documentation through discovery pursuant to the rules established by the
arbitrators.

          21.3     Authority of Arbitrators. The arbitrators shall have full
authority to render any form of legal or equitable relief to address the
parties’ dispute, including an award of monetary damages and/or injunctive
relief; provided, however, that in no event shall the arbitrators have the power
to include any element of punitive or exemplary damages in the arbitration
award. Judgment upon any award for any legal or equitable relief so rendered by
the arbitrators shall be considered final and binding and may be entered in any
state or federal court of competent jurisdiction.

          22.       Complete Agreement. The parties agree that this Agreement
constitutes the complete agreement of the parties with respect to the subject
matter hereto and there are no oral or other conditions, promises,
representations or inducements in addition to oral variance with any of the
terms hereof, and that this contract represents the voluntary and clear
understanding of both parties fully and completely.

          23.        Assignment. Neither PROCESSOR nor UNITED may assign this
Agreement without prior written consent of the other party and the other Members
who have entered into identical pool marketing agreements with UNITED.

          24.       Waiver of Breach. No waiver of a breach of any of the
agreements or provisions contained in this Agreement shall be construed to be a
waiver of any subsequent breach of the same or of any other provision of this
Agreement.

--------------------------------------------------------------------------------



          25.       Notices. Whenever notice is required by the terms hereof, it
shall be given in writing by delivery or by certified or registered mail
addressed to the other party at the following address or such other address as a
party shall designate by appropriate notice:

 

 

If to UNITED:

 

 

 

UNITED SUGARS CORPORATION

 

7801 E. Bush Lake Road

 

Bloomington, Minnesota 55439

 

Attn: President

 

 

 

With a copy to:

 

 

 

Robert G. Hensley, Esq.

 

Dorsey & Whitney LLP

 

220 South 6th Street

 

Minneapolis, Minnesota 55101

 

 

If to PROCESSOR:

 

 

 

MINN-DAK FARMERS COOPERATIVE

 

7525 Red River Road

 

Route 1, Box 10

 

Wahpeton, ND 58075

 

Attention: CEO

If notice is given by mail, it shall be effective two (2) days after mailing.

          26.       Construction of Terms of Agreement: Modification. The
language in all parts of this Agreement shall be constructed as a whole
according to its fair meaning and not strictly for or against any party hereto.
Headings in this Agreement are for convenience only and are not construed as a
part of this Agreement or in any defining, limiting or amplifying the provisions
hereof. This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and shall not be modified in any manner
except by an instrument in writing executed by the parties hereto. In the event
any term, covenant, or condition herein contained is held to be invalid or void
by any court of competent jurisdiction, the invalidity of any such term,
covenant or condition shall in no way affect any other term, covenant or
condition herein contained.

          27.       Successors and Assigns. Subject to the other provisions of
this Agreement, all of the terms, covenants and conditions of this Agreement
shall inure to the benefit of and shall bind the parties hereto and their
successors and assigns.

          IN WITNESS WHEREOF, UNITED and PROCESSOR have executed this Agreement
effective the day and year first above written.

--------------------------------------------------------------------------------




 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

 

By:

/s/ Tom McKenna

 

 

--------------------------------------------------------------------------------

 

Its:

President

 

 

--------------------------------------------------------------------------------

 

 

 

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

 

By:

/s/ David H. Roche

 

 

--------------------------------------------------------------------------------

 

Its:

President and CEO

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Schedule A
{Section 10.1}

Specifications for Products
(Attached)

THIS SECTION IS INCORPORATED BY REFERENCE FROM THE COMPANY’S ANNUAL REPORT ON
FORM 10-K FOR THE FISCAL YEAR ENDED AUGUST 31, 1998 AS FILED ON NOVEMBER 24,
1998.

--------------------------------------------------------------------------------



Schedule B

{Section 10.1}

Quality Assurance Policy

PURPOSE:

The purpose of the Quality Assurance function at UNITED is to provide guidance
and direction to operational groups in the development, implementation and
maintenance of Quality Systems. Quality Systems are those systems designed to
assure products and services of the Member companies meet the expectations of
the targeted customer segments.

The Quality Assurance group will accomplish this through development,
implementation and audit of systems and standards that will be developed and
implemented that define customer expectations as well as documenting the
performance of the Member companies against those standards.

STRATEGY:

The vehicle through which the above will be accomplished will be a system of
documented policies and procedures defining the activities that will occur
within each of the operational groups providing product for sale.

The basis for those policies and procedures will be a combination of FDA
requirements as well as standards communicated by UNITED’s primary customer
segments.

Policies and procedures that will be defined, include but are not limited to:

Product Safety/Regulatory (FDA):

 

 

 

 

*

Good Manufacturing Practices (21 CFR Part 110 of the Food Drug and Cosmetic
Act).

 

 

 

 

*

HACCP (Hazards Analysis and Critical Control Points)

 

 

 

 

 

(The two systems noted above are made up of a number of audit and process
management activities designed to assure the safety of the product that is
produced, stored and distributed by internal facilities as well as outside
agents of the company [i.e. copack facilities, facilities that produce and ship
product under agreement with UNITED and Outside Distribution Facilities/Public
Warehouses]).

Product Quality/Functionality

--------------------------------------------------------------------------------




 

 

 

 

 

*

Product Standards for each product sold and distributed through UNITED will be
defined. Standards (for product as shipped) will typically be defined by any or
all of the following:

 

 

 

*Flavor/Odor

 

 

 

*Color

 

 

 

*Moisture

 

 

 

*Ash

 

 

 

*Sediment

 

 

 

*Visible Specks

 

 

 

*Floc

 

 

 

*Invert

 

 

 

*Specific Rotation

 

 

 

*Granulation

 

 

 

*Density

 

 

 

*Flowability

 

 

 

*Pesticides/heavy metals

 

 

 

*Specific trace element analysis

 

 

 

As defined by the customer segment (i.e.
bottling and National Formulary)

 

 

 

*Microbiology standards

 

 

*

Process Control Systems/Documentation

 

 

 

 

 

Process Control Systems are those control systems by which each producing
facility manages their process to produce product which meet the approved
product standards as shipped.

 

 

 

 

 

Each Member facility will document, through a Standard Operating Procedures
format, the methods utilized to assure processes are operated in a consistent
controllable manner.


--------------------------------------------------------------------------------



Schedule C
{Section 16.1}

Parameters for Including Tanks as an Expense of the Primary Pool
UNITED SUGARS

The PROCESSOR’s shall be reimbursed out of the Primary Pool for its storage
costs of thick juice from beets or raw cane refinery feedstock only if, in the
judgment of UNITED, there is a benefit to the Primary Pool. The assets costs
associated with the storage of thick juice in tanks and the storage of raw sugar
will be an expense of the Primary Pool when the use/increased use of these
assets at UNITED’s request will lower the overall costs to the Primary Pool.
Generally, this would happen anytime UNITED forces increased use of the these
tanks or raw storage over and above what is already incorporated into the
member’s annual plant production schedule for that campaign.

In the event UNITED requests the use/increased use of assets for the storage of
thick juice in tanks or the storage of raw sugar, the Primary Pool shall pay the
PROCESSOR’s asset costs as follows:

 

 

 

For each month (regardless of the number of days of storage used by UNITED
during such month) that UNITED requests use of tanks or raw storage, the
PROCESSOR shall be reimbursed for 1/12th of its annual asset cost for the
utilized storage.

 

 

 

The storage requested by UNITED and the subsequent withdrawal from storage shall
be on a first-in, first-out basis with respect to PROCESSOR’s total storage.

 

 

 

The storage rate charged by PROCESSOR for the use of tanks or raw storage shall
be calculated based upon the percentage of storage utilized by UNITED multiplied
by PROCESSOR’s average cost of all tanks or raw storage that are routinely
utilized by PROCESSOR for storage of thick juice or raw cane refinery feedstock.

 

 

 

PROCESSOR shall be reimbursed for incremental refining costs that directly
result from reimbursable storage covered by this Schedule C.



--------------------------------------------------------------------------------


SECOND AMENDED
UNIFORM MEMBER SUGAR MARKETING AGREEMENT
POOL BASIS

          THIS SECOND AMENDED UNIFORM MEMBER SUGAR MARKETING AGREEMENT (“SECOND
AMENDED AGREEMENT”), made effective as of the 17th day of May, 2002, by and
between UNITED SUGARS CORPORATION, a cooperative association organized under the
laws of the State of Minnesota (hereinafter referred to as “UNITED”), and
MINN-DAK FARMERS COOPERATIVE, a cooperative association organized under the laws
of the State of North Dakota, (hereinafter referred to as “PROCESSOR”), as
follows:

WITNESSETH

          WHEREAS, PROCESSOR and UNITED entered into a Uniform Member Sugar
Marketing Agreement effective September 1, 2001 (“Marketing Agreement”)
regarding the marketing of certain Products (as defined in the Marketing
Agreement);

          WHEREAS, UNITED STATES SUGAR COMPANY and UNITED entered into a First
Amended Uniform Member Marketing Agreement effective January 15, 2002 that
related only to UNITED STATES SUGAR COMPANY and the method of disbursing
receipts to a cane processor under Section 7.2 of the Marketing Agreement1; and

          WHEREAS, PROCESSOR and UNITED desire to enter into this Second Amended
Agreement in order to clarify the disbursement of cash to Members under the
Marketing Agreement.

          NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of PROCESSOR and UNITED herein,
UNITED and PROCESSOR agree as follows:

          1.          Amendment to Section 7.2. Section 7.2 of the Marketing
Agreement shall be deleted in its entirety and replaced with the following
paragraph:

 

 

 

7.2       Timing of Payment to Members. As sales of Finished Product are made by
UNITED from the Primary Pool, the gross cash receipts received by UNITED from
the sale of such Finished Products shall be paid daily to PROCESSOR and the
other Primary Pool participants on the basis of their estimated proportionate
share of the Finished Product, reduced by in-process inventories on hand at the
beginning of the year, to be produced by PROCESSOR and each of the other
participants in the Primary Pool during that Fiscal year.     The formula set
forth in Section 6.3 (Adjustments for Cane Producers) shall be utilized to
adjust Cane Producer’s production during the


 

 

--------------------------------------------------------------------------------

1

There is not a First Amended Uniform Member Marketing Agreement for SMBSC, ACSC,
or MDFC.



--------------------------------------------------------------------------------



 

 

 

Fiscal Year for the purpose of determining Cane Producer’s estimated
proportionate share, and the payment of gross cash receipts to Cane Producer
shall be adjusted accordingly. Because gross cash receipts are distributed
daily, UNITED shall borrow from its line of credit in order to cover its monthly
operating costs. Such monthly operating costs shall be promptly reimbursed to
UNITED by PROCESSOR on the same basis described above regarding daily cash
distributions so that PROCESSOR pays its Pro Rata Share of the expenses that are
incurred by UNITED during the Fiscal Year.

          2.          Complete Agreement. The parties agree that this Second
Amended Agreement and the Marketing Agreement constitute the complete agreement
of the parties with respect to the subject matter hereto and there are no oral
or other conditions, promises, representations or inducements in addition to
oral variance with any of the terms hereof, and that this contract represents
the voluntary and clear understanding of both parties fully and completely.

          IN WITNESS WHEREOF, UNITED and PROCESSOR have executed this Second
Amended Agreement effective the day and year first above written.

 

 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

By:

     /s/ Tom McKenna

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

          President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

By:

     /s/ David H. Roche

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

          President and CEO

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



THIRD AMENDED
UNIFORM MEMBER SUGAR MARKETING AGREEMENT
POOL BASIS

          THIS THIRD AMENDED UNIFORM MEMBER SUGAR MARKETING AGREEMENT (“THIRD
AMENDED AGREEMENT”), made effective as of the 27th day of September, 2002, by
and between UNITED SUGARS CORPORATION, a cooperative association organized under
the laws of the State of Minnesota (hereinafter referred to as “UNITED”), and
MINN-DAK FARMERS COOPERATIVE, a cooperative association organized under the laws
of the State of North Dakota, (hereinafter referred to as “PROCESSOR”), as
follows:

WITNESSETH

          WHEREAS, PROCESSOR and UNITED entered into a Uniform Member Sugar
Marketing Agreement effective September 1, 2001 (“Marketing Agreement”)
regarding the marketing of certain Products (as defined in the Marketing
Agreement);

          WHEREAS, UNITED STATES SUGAR CORPORATION and UNITED entered into a
First Amended Uniform Member Sugar Marketing Agreement effective January 15,
2002 that related only to UNITED STATES SUGAR CORPORATION and the method of
disbursing receipts to a cane processor under Section 7.2 of the Marketing
Agreement2; and

          WHEREAS, PROCESSOR and the other Members of UNITED entered into a
Second Amended Uniform Member Sugar Marketing Agreement effective May 17, 2002
that related to the method of disbursing receipts to Members; and

          WHEREAS, PROCESSOR and UNITED desire to enter into this Third Amended
Agreement in order to modify the provisions of Section 12 of the Marketing
Agreement.

          NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of PROCESSOR and UNITED herein,
UNITED and PROCESSOR agree as follows:

1.       Amendment to Section 2.2. Section 2.2 of the Marketing Agreement shall
be deleted in its entirety and replaced with the following paragraph:

 

 

 

UNITED agrees, and is hereby empowered by PROCESSOR, during the term of this
Agreement, to sell all Product produced by PROCESSOR to such purchasers, at such
time or times, at such place or places, in such manner, and on such prices or
terms, as UNITED determines to be in the best interests of PROCESSOR and the
other Members of UNITED.


 

 

--------------------------------------------------------------------------------

2

There is not a First Amended Uniform Member Sugar Marketing Agreement for SMBSC,
ACSC, or MDFC.


--------------------------------------------------------------------------------




 

 

 

2.       Amendment to Section 12. Sections 12.1 through 12.4 of the Marketing
Agreement shall be deleted in their entirety and replaced with the following
paragraphs:

 

 

 

 

12.

Transfer of Title, Risk of Loss, and Insurance.

 

 

 

 

12.1   Title and Risk of Loss. Effective with shipments made on or after October
1, 2002, with respect to Product that UNITED has requested to be shipped by
PROCESSOR, title to such Product shall pass to United on the date the Product is
shipped by PROCESSOR from PROCESSOR’s facility: (i) to UNITED; (ii) to a
warehouse owned or leased by UNITED; (iii) to a party acquiring Product from
UNITED, or (iv) to a customer of UNITED. PROCESSOR covenants and agrees that it
shall bear the risk of loss of Product produced by PROCESSOR until title is
transferred to UNITED. UNITED covenants and agrees that it shall bear the risk
of loss of Product once title is transferred to UNITED. With the prior written
consent of all Members of UNITED, PROCESSOR and UNITED may also mutually agree
to: (i) transfer to UNITED the title to Product shipped from PROCESSOR’s
facility before October 1, 2002, and in such event, risk of loss shall pass to
UNITED upon the transfer of title to UNITED; or (ii) to transfer the title to
Product to UNITED that has not been shipped by PROCESSOR, and in such event,
risk of loss shall pass to UNITED as to be mutually agreed upon by PROCESSOR,
UNITED, and the Members.

 

 

 

12.2   Processor to Maintain Insurance. PROCESSOR covenants and agrees, at its
sole cost and at all times during the Term of this Agreement, to maintain in
force an insurance policy or policies covering loss, theft or damage to the
Products from any cause whatsoever until the transfer of title to UNITED, in
amounts not less than the full insurable value thereof, and product liability
insurance in amounts required by UNITED from time to time, which product
liability insurance shall name UNITED as an additional or a named insured.

 

 

 

12.3   UNITED to Maintain Insurance. UNITED covenants and agrees, at all times
during the Term of this Agreement, to maintain in force during the period it has
title to Product, an insurance policy or policies covering loss, theft or damage
to the Products from any cause whatsoever in amounts not less than the full
insurable value thereof, and product liability insurance in amounts deemed
reasonable by UNITED, which product liability insurance shall name PROCESSOR as
an additional or named insured.

 

 

 

12.4   Certificates of Insurance. Insurance policies shall be taken out with
responsible insurance companies licensed to write insurance in Minnesota, in


--------------------------------------------------------------------------------




 

 

 

the case of UNITED, and in the appropriate state, in the case of PROCESSOR, and
each shall not be canceled or altered without ten days’ written notice to UNITED
and PROCESSOR. Each party shall furnish the other party with certificates of
insurance for policies required hereunder, together with a summary of the terms
and conditions of the policy or policies, and the date on which the same expire.

3.       Complete Agreement and Counterparts. The parties agree that this Third
Amended Agreement and the Marketing Agreement, as amended, constitute the
complete agreement of the parties with respect to the subject matter hereto and
there are no oral or other conditions, promises, representations or inducements
in addition to oral variance with any of the terms hereof, and that this
contract represents the voluntary and clear understanding of both parties fully
and completely. This Third Amended Agreement may be executed in separate
counterparts and, when taken together, shall constitute a fully executed
agreement of the parties.

          IN WITNESS WHEREOF, UNITED and PROCESSOR have executed this Third
Amended Agreement effective the day and year first above written.

 

 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

By:

     /s/ Tom McKenna

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

          President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

By:

     /s/ David H. Roche

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

          President and CEO

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



FIFTH AMENDED
UNIFORM MEMBER SUGAR MARKETING AGREEMENT
POOL BASIS

          THIS FIFTH AMENDED UNIFORM MEMBER SUGAR MARKETING AGREEMENT (“FIFTH
AMENDED AGREEMENT”), made effective as of the 19th day of November, 2002, by and
between UNITED SUGARS CORPORATION, a cooperative association organized under the
laws of the State of Minnesota (hereinafter referred to as “UNITED”), and
MINN-DAK FARMERS COOPERATIVE, a cooperative association organized under the laws
of the State of North Dakota, (hereinafter referred to as “PROCESSOR”), as
follows:

WITNESSETH

          WHEREAS, PROCESSOR and UNITED entered into a Uniform Member Sugar
Marketing Agreement effective September 1, 2001 (“Marketing Agreement”)
regarding the marketing of certain Products (as defined in the Marketing
Agreement);

          WHEREAS, UNITED STATES SUGAR CORPORATION and UNITED entered into a
First Amended Uniform Member Sugar Marketing Agreement effective January 15,
2002 that related only to UNITED STATES SUGAR CORPORATION and the method of
disbursing receipts to a cane processor under Section 7.2 of the Marketing
Agreement3; and

          WHEREAS, PROCESSOR and the other Members of UNITED entered into a
Second Amended Uniform Member Sugar Marketing Agreement effective May 17, 2002
that related to the method of disbursing receipts to Members; and

          WHEREAS, PROCESSOR and the other Members of UNITED entered into a
Third Amended Uniform Member Sugar Marketing Agreement effective September 27,
2002 that related to the transfer of title to Product; and

          WHEREAS, SOUTHERN MINNESOTA BEET SUGAR COOPERATIVE and UNITED entered
into a Fourth Amended Uniform Member Sugar Marketing Agreement4 effective
September 27, 2002 regarding thick juice; and

          WHEREAS, on November 19, 2002 the Commodity Credit Corporation
provided written clarification to USC concerning the transfer of title to
Product and PROCESSOR and UNITED desire to enter into this Fifth Amended Uniform
Member Sugar Marketing

 

 

--------------------------------------------------------------------------------

3

There is not a First Amended Uniform Member Sugar Marketing Agreement for SMBSC,
ACSC, or MDFC.

 

 

4

There is not a Fourth Amended Uniform Member Sugar Marketing Agreement for MDFC,
ACSC, or USSC.


--------------------------------------------------------------------------------



Agreement in order to rescind the Third Amended Uniform Member Sugar Marketing
Agreement; and

          NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of PROCESSOR and UNITED herein,
UNITED and PROCESSOR agree as follows:

1.       Rescission of Third Amended Uniform Member Sugar Marketing Agreement.
The Third Amended Uniform Member Sugar Marketing Agreement is hereby rescinded
effective November 19, 2002.

2.       Complete Agreement and Counterparts. The parties agree that this Fifth
Amended Agreement and the Marketing Agreement, as amended, constitute the
complete agreement of the parties with respect to the subject matter hereto and
there are no oral or other conditions, promises, representations or inducements
in addition to oral variance with any of the terms hereof, and that this
contract represents the voluntary and clear understanding of both parties fully
and completely. This Fifth Amended Agreement may be executed in separate
counterparts and, when taken together, shall constitute a fully executed
agreement of the parties.

          IN WITNESS WHEREOF, UNITED and PROCESSOR have executed this Fifth
Amended Agreement effective the day and year first above written.

 

 

 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

By:

/s/

John Doxsie

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

 

President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

By:

/s/

David H. Roche

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

 

President and CEO

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------